DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.

Response to Amendment
	The amendment filed 05/05/2021 has been entered. Claims 1-2, 4-6 and 8-9 remain pending in the application. 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 16 reads “the restricting”, --the restriction-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tebbe (US 20170074391 A1).
Regarding claim 1, Tebbe discloses a shift device for a vehicle (see Fig. 11, 200), the shift device comprising: a shift body (234) that is operated so as to be rotated and to change a shift position (P, R, N, D); a restriction member (see Fig. 16, 221) provided with a restriction portion (upper right portion of 221 oriented vertically), the restriction portion projecting in a rotation axial direction of the shift body (up and down direction in the figure), and the restriction member being moved only in the rotation axial direction of the shift body so as to restrict rotation of the shift body at the restriction portion (see paragraph [0062], wherein 221 is moved vertically); a magnet attached to the restriction member (see paragraph [0063], wherein a magnet in gate lock 221), and a detection board (213), a surface of the detection board (see Fig. 16, outer surface of 213) being disposed along the rotation axial direction of the shift body and detecting a position of the magnet in the rotation axial direction (see paragraph [0063], wherein a height of 221 is sensed…and the PCB is programmed to resolve any height mismatch), wherein: a restricted slot (slots in 225), which extends in the rotation axial direction of the shift body (up and down direction in the figure), is formed at the shift body (in 225), and in a case in which the shift body is placed at a P position, the restriction portion is both insertable into the restricted slot of the shift body so that the restriction member is configured to be positioned at a restriction position such that rotation of the shift body from the P position is restricted, and releasable from the restricted slot so that the restricting member is configured to be positioned at a released position and so that the shift body is rotatable from the P position toward another shift position (see paragraph [0031]-[0032], wherein the shifter apparatus includes a transmission controller to shift a transmission of a vehicle and to operate the shifter apparatus when a particular condition is sensed (such as that a park brake is depressed and the ignition switch is "on")…a notched component with notches corresponding to the P, R, N, D gear positions, and a notch-engaging component associated with the knob for engaging a selected one of the P, R, N, D gear positions to hold the knob in the selected one gear position; in other words, the shifter apparatus can be locked in the P position until the brake is , and the detection board detects the restriction position and the released position, in the rotation axial direction of the shift body, of the magnet (paragraph [0063] reads “A magnet in gate lock 221 senses a height of the gate lock 221. If there is mismatch between the gate detent 225 and the detent gear 224, the gate lock 221 will not find proper locked height. Software in the vehicle electrical system and/or the GSM PCB assy 213 is programmed to resolve any mismatch of the desired detent and knob positions and thus affirm that gate locking has (fully and properly) occurred in the park position P. In other words, the PCB can detect if the magnet and gate lock are at the correct position, or not at the correct position).
Regarding claim 2, Tebbe discloses the restriction member (221) is moved to a plurality of movement positions (locked/unlocked).
Regarding claim 8, Tebbe discloses the detection board (213) detects the shift position of the shift body (see paragraph [0046], wherein a desired gear position P, R, N, D (position-sensed by the sensor magnet 47 via sensing a position on the GSM PCB assy 13) and paragraph [0029], wherein “The apparatus 200 (the second version) includes many components similar to apparatus 100”).
Regarding claim 9, Tebbe discloses a motor (see Fig. 5, 218) that is configured to rotate the shift body, wherein a rotation axial direction of the motor is disposed along the surface of the detection board (213).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tebbe (US 20170074391 A1) in view of Watanabe (JP 2015107669 A).
the shift device further comprising a rotating member that is provided so as to move the restriction member, the restriction member engaging with the rotating member, wherein the rotating member is provided with a plurality of engagement portions, each of the plurality of engagement portions being disposed at a different position in a rotation circumferential direction and in a rotation axial direction of the rotating member, the restriction member being engageable with each of the plurality of engagement portions. However, Watanabe teaches the shift device (see Fig. 5) further comprising a rotating member (32) that is provided so as to move the restriction member (33, 37), the restriction member engaging with the rotating member (see Fig. 5), wherein the rotating member is provided with a plurality of engagement portions (threads of 32, each portion being one revolution about 32), each of the plurality of engagement portions being disposed at a different position in a rotation circumferential direction (raised and lowered threads) and in a rotation axial direction of the rotating member (each thread portion along the length of 32), the restriction member being engageable with each of the plurality of engagement portions (see Fig. 5). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Tebbe with a rotating member to move the restriction member, as taught by Watanabe, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Further motivation exists to replace a generic linear actuator with a screw driven linear actuator, since one of ordinary skill in the art would have known that a screw driven linear actuator can provide high positional accuracy with a very low cost. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 6, Tebbe fails to disclose a rotating member that is provided so as to move the restriction member, the restriction member engaging with the rotating member, wherein: the restriction member is formed with an engaging portion that projects in a radial direction of the shift body, and the rotating member is formed with a plurality of engagement portions at which the engaging portion abuts either of the engagement portions. However, Watanabe teaches a rotating member (see Fig. 5, 32) that is provided so as to move the restriction member (33, 37), the restriction member engaging with the rotating member (see Fig. 5), wherein: the restriction member is formed with an engaging portion (33) that projects in a radial direction of the shift body (14), and the rotating member is formed with a plurality of engagement portions (threads of 32, each portion being one revolution about 32) at which the engaging portion abuts either of the engagement portions (see Fig. 5). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Tebbe with a rotating member to move the restriction member, as taught by Watanabe, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Further motivation exists to replace a generic linear actuator with a screw driven linear actuator, since one of ordinary skill in the art would have known that a screw driven linear actuator can provide high positional accuracy with a very low cost. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tebbe (US 20170074391 A1) in view of Watanabe (US 20150152958 A1).
Regarding claim 5, Tebbe fails to disclose a biasing member applying a biasing force to the restriction member along the rotation axial direction of the shift body. However, Watanabe teaches a biasing member (see Fig. 2, 27) applying a biasing force to the restriction member (31) along the rotation axial direction of the shift body (up and down direction in the figure). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Tebbe with a biasing member, as taught by Watanabe, such that when the lock is intended to be actuated (221 is lowered into place) an additional force is applied to ensure the lock doesn’t get stuck in an unlocked state.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658